Shaw-AE v. State                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-165-CR

     ALEX ELTON SHAW,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the County Court
Madison County, Texas
Trial Court # 450-93
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

            On August 19, 1993, appellant Alex Shaw was charged by information with his first
offense of driving while intoxicated.  Tex. Penal Code Ann. § 49.04 (Vernon 1994 & Supp.
1997).  Pursuant to a pretrial diversion agreement, Shaw pleaded guilty to the offense and the trial
court ordered that Shaw's punishment would be a $1,500 fine but that the fine would not be
assessed if he successfully completed the term of his pretrial diversion.  The record indicates that
during the pretrial diversion period Shaw was convicted in Dallas County on another driving while
intoxicated charge.  The State thereupon requested the trial court to revoke Shaw's pretrial
diversion in the instant case and assess punishment.  Upon Shaw's appearing in court, the trial
court entered a judgment of guilty against him on the driving while intoxicated charge.
      Shaw appealed the judgment, but on November 18, 1996, he filed a motion to dismiss the
cause.  In relevant part, Texas Rule of Appellate Procedure 59 states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending[.]
Tex. R. App. P. 59(b).
      We have not issued a decision in this appeal.  The motion is signed personally by Shaw, as
required by the rule, and signed and sworn to by his attorney.  Thus, the motion is granted.
      Shaw's appeal is dismissed.

                                                                               PER CURIAM

Before Chief Justice Davis,
         Justice Cummings, and
         Justice Vance
Appeal dismissed on appellant's motion 
Opinion delivered and filed November 27, 1996
Do not publish